Citation Nr: 1630054	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida



THE ISSUE

Entitlement to payment for medical treatment provided to the Veteran by South Palm Beach Nephrology, P.A., during the period from January 19-24, 2011.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from July 1946 to July 1948.  He died in January 2011.  The appellant provided medical services to the Veteran prior to his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida that denied the appellant's claim for payment of medical services.

In June 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West,   11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran had no service-connected disabilities and was not a participant in a VA vocational rehabilitation program.

2.  The Veteran received emergency medical treatment and subsequent inpatient treatment at John F. Kennedy (JFK) Medical Center on January 1-18, 2011; these charges are not in dispute.

3.  On January 18, 2011, after the emergency situation had ended, the Veteran was transferred from JFK Medical Center to Select Specialty Hospital for postoperative rehabilitation.
 
4.  VA was not notified of the Veteran's transfer to Select Specialty Hospital and did not authorize the subsequent non-emergency treatment at that facility, which includes the medical services by South Palm Beach Nephrology, P.A. for which payment is sought on appeal.

  
CONCLUSION OF LAW

The requirements for payment of medical expenses arising from treatment provided to the Veteran by South Palm Beach Nephrology, P.A., from January 19-24, 2011, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002, 17.1005 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), establish an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In May 2013, the VAMC issued the appellant a Statement of the Case that detailed the reasons why the claim was denied.  The appellant had ample opportunity to respond before the case was certified to the Board for appellate review.  Following the Board's remand the AOJ readjudicated the case in July 2015.  

The appellant has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to the appeal, and all relevant medical records - in this case, the records from South Palm Beach Nephrology, P.A., documenting the medical treatment claimed, as well as relevant billing records from the VAMC and from Medicare - have been obtained.  In July 2013, the appellant's representative submitted a Substantive Appeal that declined a hearing before the Board.  In June 2015, the Board remanded the claim to the AOJ for further development; as noted in the discussion below the AOJ has substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The appellant has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the appellant is not prejudiced by adjudication of the claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran in this case had no service-connected disabilities and was not participant in a VA vocational rehabilitation program.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728 may not be considered.

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;


(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

Recently, the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 17.1002(f)(requiring that "the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment" in order to receive reimbursement) was invalid.  Staab v. McDonald, No. 14-0957, 2016 WL 1393521 (Vet. App. Apr. 8, 2016).  The Court held that Congress intended VA to reimburse a veteran for that portion of expenses not covered by a health-plan contract.  Id. at *6.  This invalidation has no bearing on the instant appeal, as the Veteran does not meet other enumerated criteria, and since they are conjunctive, not disjunctive, all seven (excluding invalidated 38 C.F.R. § 17.1002(f)) must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The present action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (West 2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.
Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that if an eligible veteran has contractual or legal recourse against a third-party payer that would only partially extinguish the veteran's liability to the provider of treatment, then VA will be the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis

The facts in this matter are not in dispute.  On December 31, 2010, the Veteran was admitted to the VAMC for complaint of severe chest pain.  Because of the seriousness of his symptoms the Veteran was transferred from the VAMC to John F. Kennedy (JFK) Medical Center on January 1, 2011, for emergency heart catheterization, where he remained hospitalized until January 18.  VA paid for the emergency transportation and treatment; the inpatient charges are otherwise not on appeal.  Of note, transfer to a VA facility was considered on January 11, but it was determined that the Veteran was not stable and that appropriate VA facilities were not then available.  

On January 18, the Veteran was transferred from JFK Medical Center to Select Specialty Hospital for postoperative rehabilitation, where he received treatment until his death on January 24.  There is no indication that an effort was made to transfer the Veteran to a VA facility or to obtain VA's authorization for treatment at Select Specialty Hospital; the transfer was apparently performed under the auspices of Medicare Part A.  The Veteran's inpatient medical charges at Select Specialty Hospital were paid by Medicare Part A, but charges from a number of medical providers were denied because the Veteran did not have coverage under Medicare Part B.  One of those providers is the present appellant, South Palm Beach Nephrology, P.A.

South Palm Beach Nephrology now seeks payment from VA for services provided on January 19, 22, 22, 23 and 24, 2011.  The VAMC denied payment of these claims in April 2011, in part, because the treatment provided was not approved by VA.

The appellant asserts on appeal that the Veteran did not have coverage under Medicare Part B, and thus had no other applicable insurance; accordingly, VA should pay the claims. 

In June 2015, the Board remanded the case to the AOJ to determine whether the appellant had filed a timely Notice of Disagreement (NOD) and, if so, to contact the Center for Medicare and Medicaid Services to determine whether any of the expenses incurred as a result of treatment rendered by the appellant from January 19-24, 2011, were covered under Medicare Part A or B.  If the claims were denied by Medicare for any reason, the AOJ was directed to determine the reason for such denial.  (The Board emphasizes that the Board's remand was issued prior to the Court's decision in Staab, invalidating 38 C.F.R. § 17.1002(f)).

As documented in the July 2015 Supplemental Statement of the Case (SSOC), the AOJ conceded that the appellant filed a timely NOD.  In regard to Medicare coverage, the AOJ determined that the Veteran was covered under Medicare Part A, which in fact paid Select Specialty Hospital for the inpatient charges for dates of treatment January 19-24, but the Veteran's Medicare Part B coverage expired in July 2004.  The SSOC continued denial of payment for services because the services were not authorized by VA and because the Veteran was treated in a sub-acute facility for a nonservice-connected condition in a non-emergency situation.

Addressing first the AOJ's characterization of Select Specialty Hospital as a sub-acute facility, open-source advertising by that facility on the internet shows that Select Specialty Hospital does not hold itself out to the public as a provider of emergency care.  Accordingly, Select Specialty Hospital is not an emergency medical facility within the meaning of 38 C.F.R. § 17.1002(a).

Turning to the AOJ's characterization of the Veteran's situation as non-emergent, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment could have been transferred from the non-VA facility to a VA medical facility for continuation of treatment or could have reported to a VA medical facility for continuation of treatment.  See 38 C.F.R. § 17.1005(b).  In this case the Veteran was in fact transferred from JFK Medical Center to Select Specialty Hospital on January 18, so the emergency situation had clearly ended.

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment only if the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility, and the transfer of the veteran was not accepted, or the non-VA facility  made documented reasonable attempts to request transfer of the veteran to VA and documented such contact in the veteran's progress/physician notes, discharge summary or other applicable medical record.  See 38 C.F.R. § 17.1005(c).  There is no indication in the record that any attempt was made by either JFK Medical Center or by Select Specialty Hospital to notify VA of the intended transfer.     

In sum, the evidence of record shows that the services provided by the appellant were not in the context of an emergency situation, and continued non-emergency treatment was not authorized by VA.  Because the Millenium Bill Act applies only to qualifying emergency charges, payment of the medical charges under appeal must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

 
ORDER

Payment for medical treatment provided to the Veteran by South Palm Beach Nephrology, P.A., from January 19 to January 24, 2011, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


